Citation Nr: 0808088	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  05-21 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of 
$54,054.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from December 1965 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the St. Paul, Minnesota, 
regional office (RO) Committee on Waivers and Compromises 
(COWC) dated in November 2004, which denied waiver of 
recovery of an overpayment of pension benefits in the 
calculated amount of $54,054.  In January 2008, the veteran 
appeared at a videoconference hearing held before the 
undersigned.  


FINDING OF FACT

The slight fault and unjust enrichment in this case are 
outweighed by the significant VA fault in the creation of the 
overpayment, and the financial hardship caused by recovery of 
the debt, which is also defeating the purpose of improved 
pension benefits.  It is inequitable for the VA to recover 
the improved pension overpayment of $54,054 from the 
appellant. 


CONCLUSION OF LAW

Recovery of the overpayment of VA pension benefits in the 
amount of $54,054 is against equity and good conscience.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 (see 
38 U.S.C.A. §§ 5103, 5103A) do not apply to waiver claims.  
Barger v. Principi, 16 Vet.App. 132 (2002).  Moreover, in 
view of the outcome, the veteran is not prejudiced by any 
deficiencies in notice or development.  

The veteran began receiving VA pension benefits in June 1993, 
in an amount which was based on no countable income.  In July 
2004, he was informed that VA had learned that he began 
receiving Social Security Administration (SSA) disability 
benefits in 1997, and that VA proposed to reduce his pension 
benefits, effective June 1, 1997, due to this unreported 
income.  In October 2004, his pension was reduced effective 
in June 1997, due to the SSA income.  This action by the RO 
resulted in the creation of an overpayment in the amount of 
$54,054.  The veteran has not disputed the creation of the 
overpayment.

There is no indication of fraud, misrepresentation, or bad 
faith on the part of the veteran in the creation of the 
overpayment.  In such circumstances, recovery of an 
overpayment shall be waived where recovery of the overpayment 
would be against equity and good conscience.  38 C.F.R. § 
1.963(a).  The standard "equity and good conscience" will 
be applied when the facts and circumstances in a particular 
case indicate a need for reasonableness and moderation in the 
exercise of the government's rights; the decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a).  In making this determination, the 
facts and circumstances in a particular case must be weighed 
carefully.  Different factors must be considered, including, 
but not limited to, the relative fault of the debtor, 
weighing such fault against any fault on the government's 
part, whether there was any unjust enrichment or detrimental 
reliance, whether there would be undue financial hardship 
resulting from recovery of the overpayment, and whether 
recovery of the overpayment would defeat the purpose of 
benefits otherwise authorized.  38 C.F.R. § 1.965(a).  
Moreover, all listed elements of equity and good conscience 
must be considered in a waiver decision.  See Ridings v. 
Brown, 6 Vet.App. 544 (1994). 

With respect to fault, the veteran was at fault in failing to 
notify VA of his award of SSA disability benefits.  However, 
he testified that he had not received any Eligibility 
Verification Report (EVR) forms to return since he started 
receiving SSA benefits, and the claims file only contains one 
EVR, dated in February 1994.  

Moreover, the claims file, including the documents received 
from the Pension Maintenance Center (PMC), does not contain 
any evidence of notification to the veteran of the 
requirement that he report all income, including SSA income, 
or that the amount of his pension benefits was based on his 
income, or that failure to report his income would result in 
an overpayment, which would have to be repaid.  The November 
2004 waiver decision, as well as the May 2005 statement of 
the case, contained the following:  "The veteran was 
notified December 1, 1997, and every December 1st for the 
next six years, of the requirements to report income and 
expenses."  However, there is no evidence of record of any 
such notice, or of the content of any notice which may have 
been sent.  The summary of evidence listed in the waiver 
decision simply notes that on December 1, 1997, "cost of 
living letter sent to the veteran."  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This presumption 
of regularity in the administrative process may be rebutted 
by "clear evidence to the contrary."  Schoolman v. West, 12 
Vet. App. 307 (1999); Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  In other words, there is a rebuttable presumption 
that VA properly discharged its official duties by properly 
handling the veteran's claim.  However, the failure to 
document any notification which may have been sent to the 
veteran, together with a complete absence of any explanation 
as to what actions constituted the appropriate administrative 
process-in particular, the content of any notice that may 
have been sent, leaves the Board unable to conclude that 
adequate notice was provided.  In this regard, in the summary 
of evidence in the waiver decision, the only conceivably 
relevant document identified (but not provided in the file) 
was a December 1, 1997, "cost of living letter sent to the 
veteran."  Even assuming that he received some notice 
annually, as claimed in the waiver decision and the statement 
of the case, there is insufficient information as to the 
content of any such notice.  

Moreover, in October 1999, a subpoena of documents was 
received from the SSA Office of Hearings and Appeals, 
requesting all medical evidence used in the adjudication of 
the veteran's pension claim.  This should have alerted VA to 
the fact that the veteran was claiming SSA disability 
benefits, and, since SSA was requesting copies of the exact 
evidence which led VA to find that he was totally disabled, 
there was a reasonable possibility that SSA benefits would be 
granted.  Under these circumstances, the RO's failure to 
request information from the veteran in response to that 
notice cannot be ruled out as contributing to the 
overpayment.  In this regard, at his hearing, the veteran 
testified that in addition to the assurance from the SSA 
judge, he assumed that SSA and VA, both federal agencies, had 
a system for coordinating benefits.  The Board finds this a 
reasonable assumption for someone unfamiliar with the 
complexities of the federal bureaucracy.  Unfortunately, 
however, while they do share information, it is not 
necessarily done when benefits are initially awarded.    

The veteran also testified at his Board hearing that the 
judge at his SSA hearing told him that his pension would not 
be affected by his receipt of SSA benefits.  This is not the 
case, and payments of monetary benefits from the Federal 
Treasury must be authorized by statute, notwithstanding 
incomplete or even erroneous information provided, and 
regardless of extenuating circumstances or claims of 
fairness.  See, e.g., Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 
2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); 
Harvey v. Brown, 6 Vet. App. 416 (1994).  However, as 
evidence of the veteran's fault, the Board finds it credible 
that whatever the SSA judge may have said, the veteran gained 
the impression that his SSA benefits would not affect his 
pension benefits, particularly in the absence of evidence of 
adequate notice from VA.  

In view of these factors, based on the evidence of record, 
the Board finds that VA fault consisting of inadequate 
notice, and the failure to act in a timely manner on the 
notice from SSA, which alerted the RO to the fact that there 
was at least a reasonable possibility that the veteran would 
be receiving SSA benefits, outweighs the veteran's fault in 
the creation of the overpayment.  

Turning to financial hardship, financial status reports 
indicate that the veteran's expenses exceed his monthly 
income.  He and his wife testified regarding the hardship 
resulting from the RO's ongoing recovery of the overpayment 
by recouping the entire $476 per month he would be receiving 
in pension benefits, leaving the veteran and his wife with a 
total family income of $742 per month.  He testified that he 
had suffered from three strokes in two years.  His wife 
testified that she actually drove him to the hospital herself 
during one of his strokes, to avoid the expense of an 
ambulance.  They also testified that they had gone into debt 
as a result, despite scaling back on expenses to the extent 
possible, due primarily to medical expenses, especially those 
of the veteran's wife, who is not covered by Medicare.  Based 
on these and other undisputed, credible statements of 
financial difficulties, the Board finds that hardship has 
been shown.  

As for unjust enrichment, the veteran did receive the 
substantial sum of $54,054, to which he was not entitled.  
However, the veteran's total family income, as reduced by the 
recovery of the overpayment, is approximately 40 percent less 
than the amount he would be receiving in pension benefits, 
despite the fact that, having suffered from multiple strokes, 
it can be assumed that the veteran is even more disabled than 
he was at the time of the grant of pension benefits.  Thus, 
it is defeating the purpose of the benefit to recover this 
debt  

Considering all factors, the Board finds that it would be 
against equity and good conscience for the VA to recover the 
overpayment of pension benefits in the amount of $54,054.  
Accordingly, waiver of recovery of the pension overpayment is 
warranted, and the appeal is allowed.


ORDER

Waiver of recovery of an overpayment of pension benefits in 
the amount of $54,054 is granted. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


